DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 07/22/2020 is noted by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brovold (US 8,825,423).

    PNG
    media_image1.png
    258
    449
    media_image1.png
    Greyscale
Regarding claims 1 and 17,  Brovold discloses a testing device to measure a mechanical property of a material or component under test, the testing device comprising: a computing device (510) configured to obtain a measurement value related to the material or component under test (Col. 25, lines 13-18), the computing device (510) having a display device (518); an input device (516); a processor (Col. 33, lines 27-28); and a memory coupled to the processor to store computer readable instructions which (Col. 32, lines 13-18), when executed by the processor, cause the processor to: display, via the display device (Col. 33, lines 45-31), a testing mode interface configured to enable selection of a predetermined test definition interface (Col. 9, lines 14-16); and in response to selection of the predetermined test definition interface via the input device (516), display a test interface, the test interface comprising inputs for a predetermined subset of configurable test parameters of the testing device. (Fig. 6).
Regarding claim 2, Brovold further discloses the predetermined subset are limited in number to fit on the display device without a need to open additional dialogs (Col. 30, lines 25-32).
Regarding claim 3, Brovold further discloses the inputs for the predetermined ones of the configurable test parameters comprise a selection of the mechanical properties to be tested by the mechanical property test (Col. 30, lines 49-53).
Regarding claim 4, Brovold further discloses the selection of the mechanical property comprises a tensile strength (Col. 14, lines 18-23).
Regarding claim 5, Brovold further discloses the inputs for the predetermined subset of the configurable test parameters comprise a test rate (Fig. 6).
Regarding claim 6, Brovold further discloses the inputs for the predetermined subset of the configurable test parameters comprise a rate selection including displacement rate (Fig. 6)
Regarding claim 7, Brovold further discloses the computer readable instructions further cause the processor to: store input values for the predetermined subset of the configurable test parameters; and populate the input values for the predetermined subset of the configurable test parameters in response to a subsequent display of the predetermined test definition interface (Col. 33, lines 14-20). 
Regarding claim 8, Brovold further discloses the computer readable instructions further cause the processor to: store input values for auxiliary information associated with the mechanical property test; and populate the input values for the auxiliary information in response to the subsequent display of the predetermined test definition interface (Col. 33, lines 14-20).
Regarding claim 9, Brovold further discloses the computer readable instructions cause the processor to display the testing mode interface in response to selection of the testing mode interface in an operation mode selection interface (Col. 33, lines 50-57).
Regarding claim 10, Brovold further discloses the operation mode selection interface further comprises a selection for defining a test method to be performed by the testing device (Fig. 7).
Regarding claim 11, Brovold further discloses the test interface further comprises a display of real-time test measurements of the mechanical property test (Col. 32, lines 55-57). 
Regarding claim 12, Brovold further discloses the predetermined subset are configured to be displayed on the display device without requiring opening a dialog in the test interface (Col. 33, lines 32-34).
Regarding claim 13, Brovold further discloses the test interface further comprises a graphical display of at least one of test measurements or test results of the mechanical property test (Col. 46, lines, 46-53).
Regarding claim 14, Brovold further discloses the test interface is configured to update the graphical display of the test measurements in response to the processor receiving the test measurements (Col. 32, lines 50-57).
Regarding claim 15, Brovold further discloses the ones of the configurable test parameters that are included in the predetermined subset are not configurable (Col. 28, lines 65-68).
Regarding claim 16, Brovold further discloses the test interface further comprises an input (516) to activate a mechanical property test (Col. 28, lines 18-23).
Regarding claim 18, Brovold further discloses the initialization event comprises a user login at the computing device (Col. 15, lines 60-64).
Regarding claim 19, Brovold further discloses the initialization event comprises a startup of the testing device (Col. 33, lines 50-57).
Regarding claim 20, Brovold further discloses the predetermined subset are limited in number to fit on the display device without need to open additional dialogs (Col. 30, lines 25-32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855